                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:09-CR-00106-RJC
 USA                                          )
                                              )
    v.                                        )                     ORDER
                                              )
 BERNARD SHERRILL                             )
                                              )

         THIS MATTER is before the Court on the defendant’s pro se motion to

dismiss this case claiming he served “more ‘excessive’ time.” (Doc. No. 41).

         The defendant is currently represented by counsel following his arrest on a

petition to revoke his supervised release. (Appointment of Counsel, Sept. 11, 2020).

Local Criminal Rule 47.1(g) requires motions to be filed by counsel unless a

defendant has formally waived his right to counsel before a judicial officer.

         IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion is

DENIED.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.



                                          Signed: October 6, 2020




         Case 3:09-cr-00106-RJC-DSC Document 43 Filed 10/06/20 Page 1 of 1
